Exhibit 10.2

SECURITY AGREEMENT

This Security Agreement dated as of June 8, 2015 (this “Agreement”), is made by
InSite Vision Incorporated, a Delaware corporation (the “Company”), in favor of
QLT Inc. (the “Secured Party”).

PRELIMINARY STATEMENTS:

A. Pursuant to the Secured Note dated as of June 8, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Note”), between the
Company and the Secured Party, the Secured Party will extend credit to the
Company from time to time as described therein.

B. To secure its obligations under the Note, the Company desires to grant the
Secured Party a security interest in and lien on substantially all of its assets
pursuant to the terms of this Agreement.

AGREEMENT:

In consideration of the foregoing and the mutual agreements contained in this
Agreement, the receipt and sufficiency of which are acknowledged, the Company
and the Secured Party hereby agree as follows:

SECTION 1. INTERPRETATION.

(a) Certain Defined Terms. As used in this Agreement, the following terms have
the following meanings:

“Account Control Agreement” means any account control agreement or other
agreement with any securities intermediary or other Person granting control with
respect to any Investment Property or Deposit Account.

“Accounts” means any and all accounts of the Company, whether now existing or
hereafter acquired or arising, and in any event includes all accounts
receivable, contract rights and rights to payment of monetary obligations owed
to the Company arising out of or in connection with the sale or lease of
merchandise, goods or commodities or the rendering of services or arising from
any other transaction, however evidenced, and whether or not earned by
performance, all guaranties, indemnities and security with respect to the
foregoing, and all letters of credit relating thereto, in each case whether now
existing or hereafter acquired or arising.

“Books” means all books, records and other written, electronic or other
documentation in whatever form maintained now or hereafter by or for the Company
in connection with the ownership of its assets or the conduct of its business or
evidencing or containing information relating to the Collateral, including
(a) ledgers, (b) records indicating, summarizing, or evidencing the Company’s
assets (including Inventory and Rights to Payment), business operations or
financial condition, (c) computer programs and software, (d) computer discs,
tapes, files, manuals and spreadsheets, (e) computer print outs and output of
whatever kind, (f) any other computer prepared or electronically stored,
collected or reported information and equipment of any kind and (g) any and all
other rights now or hereafter arising out of any contract or agreement between
the Company and any service bureau, computer or data processing company or other
Person charged with preparing or maintaining any of the Company’s books or
records or with credit reporting, including with regard to the Company’s
Accounts.

“Chattel Paper” means all writings of whatever sort which evidence a monetary
obligation and a security interest in or lease of specific goods, whether now
existing or hereafter arising.

 

1



--------------------------------------------------------------------------------

“Collateral” has the meaning set forth in Section 2.

“Collateral Documents” means this Agreement, any Account Control Agreement, the
Grant and any other agreement, instrument or other document executed or
delivered in connection therewith.

“Contracts” means all contracts (including any customer, vendor, supplier,
service or maintenance contract), leases, licenses, undertakings, purchase
orders, permits, franchise agreements or other agreements (other than any right
evidenced by Chattel Paper, Documents or Instruments), whether in written or
electronic form, in or under which the Company now holds or hereafter acquires
any right, title or interest, including, without limitation, with respect to an
Account, any agreement relating to the terms of payment or the terms of
performance thereof.

“Deposit Account” means any demand, time, savings, passbook or like account now
or hereafter maintained by or for the benefit of the Company with a bank,
savings and loan association, credit union or like organization, and all funds
and amounts therein, whether or not restricted or designated for a particular
purpose.

“Documents” means any and all documents of title, bills of lading, dock
warrants, dock receipts, warehouse receipts and other documents of the Company,
whether or not negotiable, and includes all other documents which purport to be
issued by a bailee or agent and purport to cover goods in any bailee’s or
agent’s possession which are either identified or are fungible portions of an
identified mass, including such documents of title made available to the Company
for the purpose of ultimate sale or exchange of goods or for the purpose of
loading, unloading, storing, shipping, transshipping, manufacturing, processing
or otherwise dealing with goods in a manner preliminary to their sale or
exchange, in each case whether now existing or hereafter acquired or arising.

“Equipment” means all now existing or hereafter acquired equipment of the
Company in all of its forms, wherever located, and in any event includes any and
all machinery, furniture, equipment, furnishings and fixtures in which the
Company now or hereafter acquires any right, and all other goods and tangible
personal property (other than Inventory), including tools, parts and supplies,
automobiles, trucks, tractors and other vehicles, computer and other electronic
data processing equipment and other office equipment, computer programs and
related data processing software, and all additions, substitutions,
replacements, parts, accessories, and accessions to and for the foregoing, now
owned or hereafter acquired, and including any of the foregoing which are or are
to become fixtures on real property.

“Event of Acceleration” has the meaning set forth in the Note.

“Financing Statements” has the meaning set forth in Section 3.

“General Intangibles” means all general intangibles of the Company, now existing
or hereafter acquired or arising, and in any event includes (a) all tax and
other refunds, rebates or credits of every kind and nature to which the Company
is now or hereafter may become entitled, (b) all goodwill, choses in action and
causes of action, whether legal or equitable, whether in contract or tort and
however arising, (c) all Intellectual Property Collateral, (d) all interests in
limited and general partnerships and limited liability companies, (e) all rights
of stoppage in transit, replevin and reclamation, (f) all licenses, permits,
consents, indulgences and rights of whatever kind issued in favor of or
otherwise recognized as belonging to the Company by any governmental authority
and (g) all indemnity agreements, guaranties insurance policies and other
contractual, equitable and legal rights of whatever kind or nature; in each case
whether now existing or hereafter acquired or arising.

 

2



--------------------------------------------------------------------------------

“Grant” means a grant relating to Intellectual Property Collateral,
substantially in the form of Exhibit A.

“Instruments” means any and all negotiable instruments and every other writing
which evidences a right to the payment of money, wherever located and whether
now existing or hereafter acquired, except (a) investment property, (b) letters
of credit and (c) writings that evidence a right to payment arising out of the
use of a credit or charge card or information contained on or for use with the
card.

“Intellectual Property Collateral” means the assets listed on Schedule C and, in
addition, the following properties and assets owned or held by the Company or in
which the Company otherwise has any interest, now existing or hereafter acquired
or arising:

 

  (a) all patents and patent applications, domestic or foreign, all licenses
relating to any of the foregoing and all income and royalties with respect to
any licenses, all rights to sue for past, present or future infringement
thereof, all rights arising therefrom and pertaining thereto and all reissues,
divisions, continuations, renewals, extensions and continuations-in-part
thereof, and all regulatory filings related thereto;

 

  (b) all copyrights and applications for copyright, domestic or foreign,
together with the underlying works of authorship (including titles), whether or
not the underlying works of authorship have been published and whether said
copyrights are statutory or arise under the common law, and all other rights and
works of authorship, all rights, claims and demands in any way relating to any
such copyrights or works, including royalties and rights to sue for past,
present or future infringement, all rights of renewal and extension of
copyright, and all licenses relating to any of the foregoing and all income and
royalties with respect to any licenses, and all regulatory filings related
thereto;

 

  (c) all state (including common law), federal and foreign trademarks, service
marks and trade names, and applications for registration of such trademarks,
service marks and trade names, all licenses relating to any of the foregoing and
all income and royalties with respect to any licenses, whether registered or
unregistered and wherever registered, all rights to sue for past, present or
future infringement or unconsented use thereof, all rights arising therefrom and
pertaining thereto and all reissues, extensions and renewals thereof, and all
regulatory filings related thereto;

 

  (d) all trade secrets, trade dress, trade styles, logos, other source of
business identifiers, mask-works, mask-work registrations, mask-work
applications, software, confidential information, customer lists, license
rights, advertising materials, operating manuals, methods, processes, know-how,
algorithms, formulae, databases, quality control procedures, product, service
and technical specifications, operating, production and quality control manuals,
sales literature, drawings, specifications, blue prints, descriptions,
inventions, name plates and catalogs, and all licenses relating to any of the
foregoing and all income and royalties with respect to any licenses, and all
regulatory filings related thereto; and

 

  (e) the entire goodwill of or associated with the businesses now or hereafter
conducted by the Company connected with and symbolized by any of the
aforementioned properties and assets.

“Inventory” means any and all of the Company’s inventory in all of its forms,
wherever located, whether now owned or hereafter acquired, and in any event
includes all goods (including goods in transit)

 

3



--------------------------------------------------------------------------------

which are held for sale, lease or other disposition, including those held for
display or demonstration or out on lease or consignment or to be furnished under
contract of service, or which are raw materials, work in process, finished goods
or materials used or consumed in the Company’s business, and the resulting
product or mass, and all repossessed, returned, rejected, reclaimed and
replevied goods, together with all parts, components, supplies, packing and
other materials used or usable in connection with the manufacture, production,
packing, shipping, advertising, selling or furnishing of such goods; and all
other items hereafter acquired by the Company by way of substitution,
replacement, return, repossession or otherwise, and all additions and accessions
thereto, and any Document representing or relating to any of the foregoing at
any time.

“Investment Property” means any and all investment property of the Company,
including all securities, whether certificated or uncertificated, security
entitlements, Securities Accounts, commodity contracts and Commodity Accounts,
and all financial assets held in any Securities Account or otherwise, wherever
located, and whether now existing or hereafter acquired or arising.

“Letter of Credit Right” means a right to payment or performance under a letter
of credit, whether or not the beneficiary has demanded or is at the time
entitled to demand payment or performance, and any and all proceeds of written
letters of credit.

“Lien” means any mortgage, pledge, security interest, assignment, deposit
arrangement, charge or encumbrance, lien or other type of preferential
arrangement (other than a financing statement filed by a lessor in respect of an
operating lease not intended as security).

“Permitted Liens” means:

 

  (f) Liens in favor of the Secured Party;

 

  (g) existing Liens (including leases and subleases) existing as of the date
hereof and listed on Schedule A and Liens incurred in connection with the
extension, renewal or refinancing of the indebtedness or other obligations
secured by such existing Liens;

 

  (h) Liens for taxes, fees, assessments or other governmental charges or
levies, either not delinquent or being contested in good faith by appropriate
proceedings and which are adequately reserved for in accordance with generally
accepted accounting principles;

 

  (i) Liens of materialmen, mechanics, warehousemen, carriers or employees or
other similar Liens provided for by mandatory provisions of law and securing
obligations either not delinquent or being contested in good faith by
appropriate proceedings and which do not in the aggregate materially impair the
use or value of the property or risk the loss or forfeiture thereof;

 

  (j) Liens consisting of deposits or pledges to secure the performance of bids,
trade contracts, leases, public or statutory obligations, or other obligations
of a like nature incurred in the ordinary course of business;

 

  (k) Liens upon or in any property or assets and the Proceeds thereof acquired
or held by the Company to secure the purchase price of such property or assets,
or indebtedness or other obligations incurred solely for the purpose of
financing or refinancing the acquisition thereof;

 

  (l)

easements, building restrictions and such other encumbrances or charges against
real

 

4



--------------------------------------------------------------------------------

  property as are of a nature generally existing with respect to properties of a
similar character and that do not in any material way affect the marketability
of the same or interfere with the use thereof in the business of the Company;
and

 

  (m) Liens arising solely by virtue of any statutory or common law provisions
relating to bankers’ liens, rights of set-off of similar rights and remedies as
to Deposit Accounts, Securities Accounts or other funds maintained with a
creditor depository institution.

“Person” means an individual, corporation, partnership, limited liability
company, joint venture, trust, unincorporated organization or any other entity
of whatever nature or any governmental agency or authority.

“Proceeds” means whatever is acquired from or upon the sale, lease, license,
collection, use, exchange or other disposition, whether voluntary or
involuntary, of any Collateral or other assets of the Company, including
“proceeds” as defined in the UCC, any and all proceeds of any insurance,
indemnity, warranty or guaranty payable to or for the account of the Company
from time to time with respect to any of the Collateral, any and all payments
(in any form whatsoever) made or due and payable to the Company from time to
time in connection with any requisition, confiscation, condemnation, seizure or
forfeiture of all or any part of the Collateral by any governmental authority
(or any Person acting under color of governmental authority), any and all other
amounts from time to time paid or payable under or in connection with any of the
Collateral or for or on account of any damage or injury to or conversion of any
Collateral by any Person, any and all other tangible or intangible property
received upon the sale or disposition of Collateral, and all proceeds of
proceeds.

“Rights To Payment” means all Accounts, and any and all rights and claims to the
payment or receipt of money or other forms of consideration of any kind in, to
and under all Chattel Paper, Documents, General Intangibles, Instruments,
Investment Property and Proceeds.

“Secured Obligations” means the indebtedness, liabilities and other obligations
of the Company to the Secured Party evidenced by the Note, including all unpaid
principal thereunder, all interest accrued thereon (including interest that, but
for the filing of a petition in bankruptcy with respect to the Company, would
accrue on such obligations, whether or not a claim is allowed against the
Company for such interest in the related bankruptcy proceeding), and all other
amounts payable by the Company to the Secured Party thereunder or in connection
therewith or the Collateral Documents, whether now existing or hereafter
arising, and whether due or to become due, absolute or contingent, liquidated or
unliquidated, determined or undetermined, and all obligations of every nature of
the Company now or hereafter existing under the Collateral Documents.

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of New York; provided in the event that, by reason of
mandatory provisions of law, any or all of the attachment, perfection or
priority of the security interest in any Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York,
the term “UCC” means the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such attachment,
perfection or priority and for purposes of definitions related to such
provisions.

(b) Terms Defined in UCC. Where applicable and except as otherwise defined
herein, terms used in this Agreement have the meanings assigned to them in the
UCC.

SECTION 2. SECURITY INTEREST.

 

5



--------------------------------------------------------------------------------

(a) Grant of Security Interest. As security for the payment and performance of
the Secured Obligations, the Company hereby grants to the Secured Party a
security interest in all of the Company’s right, title and interest in, to and
under the following property, wherever located and whether now existing or owned
or hereafter acquired or arising (collectively, the “Collateral”): (i) all
Accounts; (ii) all Rights to Payment; (iii) all Chattel Paper; (iv) all Deposit
Accounts; (v) all Documents; (vi) all Equipment; (vii) all General Intangibles;
(viii) all Instruments; (ix) all Inventory; (x) all Investment Property;
(xi) all Books; (xii) all Letter of Credit Rights; (xii) all Commercial Tort
Claims; (xiii) all Contracts; (xiv) all Money; (xv) all Supporting Obligations;
(xvi) all other goods and personal property, wherever located, whether tangible
or intangible, and whether now owned or hereafter acquired, existing, leased or
consigned by or to the Company; and (xvi) all Proceeds of any and all of the
foregoing and all accessions to, substitutions and replacements for and rents,
profits and products of each of the foregoing. If the Company at any time
acquires a Commercial Tort Claim in excess of $50,000, the Company shall
immediately notify the Secured Party in a writing signed by the Company of the
brief details thereof and grant to the Secured Party in such writing a security
interest therein and in the proceeds thereof, all upon the terms of this
Agreement, with such writing to be in form and substance reasonably satisfactory
to the Secured Party and the Company shall file or cause to be filed an
amendment to any financing statement under the UCC to include such Commercial
Tort Claim.

(b) Excluded Property. Notwithstanding anything herein to the contrary, the
Collateral does not include, and the Company is not deemed to have granted a
security interest in, (i) any of the Company’s rights or interests in any
license, contract or agreement to which the Company is a party or any of its
rights or interests thereunder to the extent, but only to the extent, that such
a grant would, under the terms of such license, contract or agreement or
otherwise, result in a breach of the terms of, or constitute a default under any
license, contract or agreement to which the Company is a party (other than to
the extent that any such term would be rendered ineffective pursuant to the UCC
or any other applicable law (including the Bankruptcy Code, 11 U.S.C. Sec.
362(a) (the “Bankruptcy Code”)) or principles of equity); provided, that
immediately upon the ineffectiveness, lapse or termination of any such
provision, the Collateral includes, and the Company is deemed to have granted a
security interest in, all such rights and interests as if such provision had
never been in effect or (ii) any real property leasehold or fee, unless the
Company has executed a mortgage or deed of trust covering such real property
leasehold or fee. The Company hereby represents and warrants to the Secured
Party that the Company’s license agreement with respect to Azasite is included
in the Collateral and is not excluded as a result of this Section 2(b).

(c) Company Remains Liable. Anything herein to the contrary notwithstanding,
(i) the Company remains liable under any contracts, agreements and other
documents included in the Collateral, to the extent set forth therein, to
perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (ii) the exercise by the Secured Party of
any of the rights hereunder does not release the Company from any of its duties
or obligations under such contracts, agreements and other documents included in
the Collateral and (iii) the Secured Party has no obligation or liability under
any contracts, agreements and other documents included in the Collateral by
reason of this Agreement, nor is the Secured Party obligated to perform any of
the obligations or duties of the Company thereunder or to take any action to
collect or enforce any such contract, agreement or other document included in
the Collateral.

(d) Continuing Security Interest. This Agreement creates a continuing security
interest in the Collateral which remains in effect until terminated in
accordance with Section 2.1.

SECTION 3. PERFECTION PROCEDURES.

(a) Financing Statements. The Company authorizes the Secured Party to file one
or more

 

6



--------------------------------------------------------------------------------

financing or continuation statements, and amendments thereto, relative to all or
any part of the Collateral without the signature of the Company; provided (a) it
is the sole responsibility of the Company to perfect any Lien granted hereunder
or under any other Collateral Document and to maintain such perfection and
(b) the Company’s failure to comply with clause (a) above constitutes an Event
of Acceleration. The Company agrees that a photographic or other reproduction of
this Agreement or of a financing statement signed by the Company, as applicable,
is sufficient as a financing statement and may be filed as a financing statement
in any and all jurisdictions. Without limiting the foregoing, upon the request
of the Secured Party, the Company shall execute and deliver to the Secured Party
concurrently with the execution of this Agreement, and at any time and from time
to time thereafter, Account Control Agreements and all financing statements,
continuation financing statements, termination statements, security agreements,
chattel mortgages, assignments, patent, copyright and trademark collateral
assignments, fixture filings, warehouse receipts, documents of title,
affidavits, reports, notices, schedules of account, letters of authority and all
other documents and instruments, in a form reasonably satisfactory to the
Secured Party (the “Financing Statements”), and take all other action, as the
Secured Party may reasonably request, to perfect and continue such perfection,
maintain the priority of or provide notice of, the Secured Party’s security
interest in the Collateral and to accomplish the purposes of this Agreement.

(b) Grants. As of the date hereof, the Company shall execute and deliver the
Grant to the Secured Party for filing with the applicable intellectual property
filing offices evidencing the Secured Party’s security interest in the
Intellectual Property Collateral.

(c) Certain Agents. Any third person at any time and from time to time holding
all or any portion of the Collateral is deemed to, and shall, hold the
Collateral as the agent of, and as pledge holder for, the Secured Party. At any
time and from time to time, the Secured Party may give notice to any third
person holding all or any portion of the Collateral that such third person is
holding the Collateral as the agent of, and as pledge holder for, the Secured
Party.

SECTION 4. REPRESENTATIONS AND WARRANTIES. The Company represents and warrants
that:

(a) its name as it appears in official filings in its jurisdiction of
organization, type of organization and jurisdiction of organization are set
forth on Schedule B;

(b) it (or its predecessor by merger or otherwise) has not, within the five year
period preceding the date hereof, had a different name from the name listed on
Schedule B;

(c) this Agreement creates a legal and valid security interest against the
Collateral in which the Company now has rights and will create a legal and valid
security interest which is enforceable against the Collateral in which the
Company hereafter acquires rights at the time the Company acquires any such
rights, in each case securing the payment and performance of the Secured
Obligations except for and subject to Permitted Liens; and

(d) the Company owns its interest in the Collateral, free and clear of any Liens
other than Permitted Liens.

SECTION 5. COVENANTS. For so long as any of the Secured Obligations remain
unsatisfied, the Company shall:

(a) appear in and defend any action, suit or proceeding which may affect to a
material extent its title to, or right or interest in, or the Secured Party’s
right or interest in, the Collateral;

 

7



--------------------------------------------------------------------------------

(b) do and perform all reasonable acts that may be necessary and appropriate to
maintain, preserve and protect the Collateral in all material respects, as well
as perfecting and maintaining the priority and perfection of any Lien created or
security interest granted hereunder or by any other Collateral Document;

(c) pay all expenses of protecting, storing, warehousing, insuring, handling and
shipping the Collateral;

(d) without the written consent of the Secured Party, not change its name as it
appears in official filings in its jurisdiction of organization, type of
organization and jurisdiction of organization unless, in each case, it provides
the Secured Party with 30 days’ advance written notice thereof setting forth
such change;

(e) diligently prosecute and maintain all material Intellectual Property
Collateral, at its sole cost and expense, including the filing of patent and
trademark applications with respect to any material Intellectual Property
Collateral that the Company determines in its commercially reasonable judgment
should be made, and the defense of any infringement of, or challenge to, any
material portion of the Intellectual Property Collateral;

(f) provide the Secured Party with written notice should there be any claims of
infringement with respect to any material portion of the Intellectual Property
Collateral; and

(g) not grant any Liens on its Collateral other than Permitted Liens.

SECTION 6. RIGHTS TO PAYMENT.

(a) Collection of Rights to Payment. At the written request of the Secured
Party, upon and after the occurrence and during the continuance of any Event of
Acceleration, all remittances received by the Company shall be, in accordance
with the Secured Party’s instructions, remitted to the Secured Party or its
designee or deposited to an account with the Secured Party or its designee in
the form received (with any necessary endorsements or instruments of assignment
or transfer).

(b) Investment Property and Instruments. At the written request of the Secured
Party, upon and after the occurrence and during the continuance of any Event of
Acceleration, the Secured Party or its designee are entitled to receive all
distributions and payments of any nature with respect to any Investment Property
or Instruments, and all such distributions or payments received by the Company
shall be held in trust for the Secured Party or its designee to the extent
permitted by applicable law and, in accordance with the Secured Party’s
instructions, remitted to the Secured Party or its designee or deposited to an
account with the Secured Party or its designee in the form received (with any
necessary endorsements or instruments of assignment or transfer). Following the
occurrence and during the continuance of an Event of Acceleration, at the
written request of the Secured Party, any such distributions and payments with
respect to any Investment Property held in any Securities Account shall be held
and retained in such Securities Account, in each case as part of the Collateral.
Additionally, the Secured Party has the right, upon the occurrence and during
the continuance of an Event of Acceleration, following prior written notice to
the Company, to vote and to give consents, ratifications and waivers with
respect to any Investment Property and Instruments, and to exercise all rights
of conversion, exchange, subscription or any other rights, privileges or options
pertaining thereto to the extent permitted by applicable law as if the Secured
Party were the absolute owner thereof; provided, that the Secured Party has no
duty to exercise any of the foregoing rights afforded to it and is not
responsible to the Company or any other Person for any failure to do so or delay
in doing so to the extent permitted by applicable law.

 

8



--------------------------------------------------------------------------------

SECTION 7. AUTHORIZATION; SECURED PARTY APPOINTED ATTORNEY-IN-FACT. The Secured
Party has the right to, but not the obligation, in the name of the Company,
without notice to or assent by the Company, and the Company constitutes and
appoints the Secured Party (and any of the Secured Party’s agents) as the
Company’s true and lawful attorney-in-fact, with full power and authority to
(a) sign any of the Financing Statements which must be executed or filed to
perfect or continue perfected, maintain the priority of or provide notice of,
the Secured Party’s security interest in the Collateral and (b) upon the
occurrence and during the continuance of an Event of Acceleration:

(i) take possession of and endorse any notes, acceptances, checks, drafts, money
orders or other forms of payment or security and collect any Proceeds of any
Collateral;

(ii) sign and endorse any invoice or bill of lading relating to any of the
Collateral, warehouse or storage receipts, drafts against customers or other
obligors, assignments, notices of assignment, verifications and notices to
customers or other obligors (with respect to the Collateral);

(iii) send requests for verification of Rights to Payment to the customers or
other obligors of the Company (with respect to the Collateral);

(iv) contact, or direct the Company to contact, all account debtors and other
obligors on the Rights to Payment and instruct such account debtors and other
obligors to make all payments directly to the Secured Party or its designee;

(v) assert, adjust, sue for, compromise or release any claims under any policies
of insurance;

(vi) exercise dominion and control over, and refuse to permit further
withdrawals from, Deposit Accounts maintained with any financial institution or
other Person;

(vii) notify each Person maintaining lockbox or similar arrangements for the
payment of the Rights to Payment to remit all amounts representing collections
on the Rights to Payment directly to the Secured Party or its designee;

(viii) ask, demand, collect, receive and give acquittances and receipts for any
and all Rights to Payment, enforce payment or any other rights in respect of the
Rights to Payment and all other Collateral, grant consents, agree to any
amendments, modifications or waivers of the agreements and documents governing
the Rights to Payment and all other Collateral, and otherwise file any claims,
take any action or institute, defend, settle or adjust any actions, suits or
proceedings with respect to the Collateral, as the Secured Party may deem
necessary or desirable to maintain, preserve and protect the Collateral, to
collect the Collateral or to enforce the rights of the Secured Party with
respect to the Collateral;

(ix) execute any and all applications, documents, papers and instruments
necessary for the Secured Party to use the Intellectual Property Collateral and
grant or issue any exclusive or non-exclusive license or sublicense with respect
to any Intellectual Property Collateral;

(x) execute any and all endorsements, assignments or other documents and
instruments necessary to sell, lease, assign, convey or otherwise transfer title
in or dispose of the Collateral;

(xi) execute and deliver to any securities intermediary or other Person any
entitlement

 

9



--------------------------------------------------------------------------------

order, Account Control Agreement or other notice, document or instrument which
the Secured Party may deem necessary or advisable to maintain, protect, realize
upon and preserve the Investment Property and the Secured Party’s security
interest therein;

(xii) execute any and all such other documents and instruments, and do any and
all acts and things for and on behalf of the Company, that the Secured Party may
deem necessary or advisable to maintain, protect, realize upon and preserve the
Collateral and the Secured Party’s security interest therein and to accomplish
the purposes of this Agreement; and

(xiii) execute any and all action necessary to prosecute, maintain or defend the
Intellectual Property Collateral, except to the extent that the claims asserted
against the Intellectual Property Collateral in question, if successful, are not
likely to have a material adverse effect on the assets, liabilities, business or
operations of the Company.

The foregoing power of attorney is coupled with an interest and irrevocable so
long as the Secured Obligations have not been paid and performed in full. The
Company ratifies, to the extent permitted by law, all that the Secured Party
lawfully and in good faith does or causes to be done by virtue of and in
compliance with this Section 7.

SECTION 8. SECURED PARTY PERFORMANCE OF COMPANY OBLIGATIONS. Upon the occurrence
and during the continuance of any Event of Acceleration, the Secured Party may,
but is not obligated to, perform or pay any obligation which the Company has
agreed to perform or pay under or in connection with this Agreement, and the
Company shall reimburse the Secured Party on demand for any reasonable amounts
paid by the Secured Party pursuant to this Section 8 the extent permitted by
applicable law and any such amount paid by the Secured Party are Secured
Obligations under the Collateral Documents.

SECTION 9. SECURED PARTY’S DUTIES. Notwithstanding any provision contained in
this Agreement, the Secured Party has no duty to exercise any of the rights,
privileges or powers afforded to it and is not responsible to the Company or any
other Person for any failure to do so or delay in doing so. Beyond the exercise
of reasonable care to assure the safe custody of Collateral in the Secured
Party’s possession and the accounting for moneys actually received by the
Secured Party hereunder, the Secured Party has no duty or liability to exercise
or preserve any rights, privileges or powers pertaining to the Collateral to the
extent permitted by applicable law.

SECTION 10. REMEDIES.

(a) Remedies. Subject to the Intercreditor Agreement (as defined in the Note),
upon the occurrence and during the continuance of any Event of Acceleration, the
Secured Party has, in addition to all other rights and remedies granted to it in
the Collateral Documents, all rights and remedies of a secured party under the
UCC and other applicable laws and, without limiting the generality of the
foregoing, the Company agrees that to the extent permitted by applicable law:

(i) The Secured Party may peaceably and without notice enter any premises of the
Company, take possession of any of the Collateral, remove or dispose of all or
part of the Collateral on any premises of the Company or elsewhere, and
otherwise collect, receive, appropriate and realize upon all or any part of the
Collateral, and demand, give receipt for, settle, renew, extend, exchange,
compromise, adjust, or sue for all or any part of the Collateral, as the Secured
Party may determine.

(ii) The Secured Party may require the Company to assemble all or any part of
the

 

10



--------------------------------------------------------------------------------

Collateral and make it available to the Secured Party at any place and time
designated by the Secured Party.

(iii) To the extent permitted by an applicable license, the Secured Party may
use or transfer any of the Company’s rights and interests in any Intellectual
Property Collateral, by license, by sublicense or otherwise, on such conditions
and in such manner as the Secured Party may determine.

(iv) The Secured Party may secure the appointment of a receiver of the
Collateral or any part there of (to the extent and in the manner provided by
applicable law).

(v) The Secured Party may withdraw (or cause to be withdrawn) any and all funds
from any Deposit Accounts or Securities Accounts.

(vi) The Secured Party may sell, resell, lease, use, assign, transfer or
otherwise dispose of any or all of the Collateral in its then condition or
following any commercially reasonable preparation or processing (utilizing in
connection therewith any of the Company’s assets, without charge or liability to
the Secured Party therefor) at public or private sale, by one or more contracts,
in one or more parcels, at the same or different times, for cash or credit, or
for future delivery without assumption of any credit risk, all as the Secured
Party deems advisable; provided, that the Company shall be credited with the net
proceeds of sale only when such proceeds are finally collected by the Secured
Party. The Secured Party has the right upon any such public sale, and, to the
extent permitted by law, upon any such private sale, to purchase the whole or
any part of the Collateral so sold, free of any right or equity of redemption,
which right or equity of redemption the Company hereby releases, to the extent
permitted by law. The Company agrees that the sending of notice by ordinary
mail, postage prepaid, to the address of the Company set forth in Section 12 of
the place and time of any public sale or of the time after which any private
sale or other intended disposition is to be made, is deemed reasonable notice
thereof if such notice is sent ten days prior to the date of such sale or other
disposition or the date on or after which such sale or other disposition may
occur. The Company recognizes that the Secured Party may be unable to make a
public sale of any or all of the Investment Property, by reason of prohibitions
contained in applicable securities laws or otherwise, and expressly agrees that
a private sale to a restricted group of purchasers for investment and not with a
view to any distribution thereof is considered a commercially reasonable sale.

(b) License. Effective upon the occurrence and during the continuance of an
Event of Acceleration, for the purpose of enabling the Secured Party to exercise
its rights and remedies under this Section 10 or otherwise in connection with
this Agreement, the Company grants to the Secured Party an irrevocable,
non-exclusive and assignable license (exercisable without payment or royalty or
other compensation to the Company) to use, license or sublicense any
Intellectual Property Collateral, except to the extent a grant of such license
would violate the terms of an existing agreement to which the Company is a
party.

(c) Application of Proceeds. Subject to the Intercreditor Agreement, the cash
proceeds actually received from the sale or other disposition or collection of
Collateral, and any other amounts received in respect of the Collateral the
application of which is not otherwise provided for herein, shall be applied (pro
rata, as applicable): (i) first, to any fees, costs expenses and other amounts
due to the Secured Party; (ii) second, to any fees, costs, expenses and other
amounts (other than principal and interest under the Note) due to the Secured
Party under the Note; (iii) third, to accrued and unpaid interest due to the
Secured Party under the Note; and (iv) fourth, to principal due to the Secured
Party under the Note. Any surplus thereof which exists after payment and
performance in full of the Secured Obligations shall be

 

11



--------------------------------------------------------------------------------

promptly paid over to the Company or otherwise disposed of as required by the
UCC or other applicable law. The Company remains liable to the Secured Party for
any deficiency which exists after any sale or other disposition or collection of
Collateral to the extent permitted by applicable law.

SECTION 11. CERTAIN WAIVERS. The Company waives, to the fullest extent permitted
by law, (a) any right of redemption with respect to the Collateral, whether
before or after sale hereunder, and all rights, if any, of marshalling of the
Collateral or other collateral or security for the Secured Obligations, (b) any
right to require the Secured Party (i) to proceed against any Person, (ii) to
exhaust any other collateral or security for any of the Secured Obligations,
(iii) to pursue any remedy in the Secured Party’s power or (iv) to make or give
any presentments, demands for performance, notices of nonperformance, protests,
notices of protests or notices of dishonor in connection with any of the
Collateral and (c) all claims, damages, and demands against the Secured Party
arising out of the repossession, retention, sale or application of the proceeds
of any sale of the Collateral.

SECTION 12. NOTICES. Except as otherwise provided herein, any notice or demand
that, by the provisions hereof, is required or which may be given to or served
upon the parties hereto shall be in writing and, if by facsimile or electronic
delivery, is deemed to have been validly served, given or delivered when
delivery is confirmed electronically, if by personal delivery, is deemed to have
been validly served, given or delivered upon actual delivery and, if mailed, is
deemed to have been validly served, given or delivered three business days after
deposit in the United States mail, as registered or certified mail, with proper
postage prepaid and addressed to the party or parties to be notified, at the
following addresses (or such other address(es) as a party may designate for
itself by like notice):

 

If to Secured Party:

QLT Inc.

887 Great Northern Way, Suite 250

Vancouver, BC V5T 4T5

Canada

Attention: Glen Ibbott, Interim Chief Financial

Officer

Facsimile No.: (604) 873-0816

 

With a copies to:

 

QLT Inc.

887 Great Northern Way, Suite 250

Vancouver, BC V5T 4T5

Canada

Attention: Dori Assaly, Vice President Legal

Affairs

Facsimile No.: (604) 873-081

 

and

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attention: Ray Gietz

Facsimile: 212-310-8702

 

12



--------------------------------------------------------------------------------

If to Secured Party:

QLT Inc. 887 Great Northern Way, Suite 250 Vancouver, BC V5T 4T5 Canada
Attention: Glen Ibbott, Interim Chief Financial Officer Facsimile No.: (604)
873-0816 With a copies to: QLT Inc. 887 Great Northern Way, Suite 250 Vancouver,
BC V5T 4T5 Canada Attention: Dori Assaly, Vice President Legal Affairs Facsimile
No.: (604) 873-081 and Weil, Gotshal & Manges LLP 767 Fifth Avenue New York, NY
10153 Attention: Ray Gietz Facsimile: 212-310-8702

If to the Company:

InSite Vision Incorporated

965 Atlantic Avenue

Alameda, California 94501

Facsimile: (510) 747-1382

Attention: Timothy M. Ruane

Email: TRuane@insite.com

SECTION 13. NO WAIVER; CUMULATIVE REMEDIES. No failure on the part of the
Secured Party to exercise, and no delay in exercising, any right, remedy, power
or privilege hereunder operates as a waiver thereof, nor does any single or
partial exercise of any such right, remedy, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights and remedies under this Agreement are cumulative
and not exclusive of any rights, remedies, powers and privileges that may
otherwise be available to the Secured Party.

SECTION 14. COSTS, EXPENSES AND INDEMNIFICATION.

(a) Costs and Expenses. The Company shall pay on demand all reasonable costs and
expenses to the Secured Party, and the reasonable fees and disbursements of the
Secured Party’s counsel, in connection with the performance of this Agreement
and the other Collateral Documents, as applicable, and the enforcement or
attempted enforcement of, and preservation of any rights or interests under, the
Collateral Documents, including the protection, sale or collection of, or other
realization upon, any of the Collateral, including all expenses of taking,
collecting, holding, sorting, handling, preparing for sale, selling, or the
like, and other such expenses of sales and collections of Collateral.

 

13



--------------------------------------------------------------------------------

(b) Indemnification. The Company shall indemnify the Secured Party, its
affiliates, agents, counsel and other advisors (each an “Indemnified Person”)
against, and hold each of them harmless from, any and all liabilities,
obligations, losses, claims, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever, including the
reasonable fees and disbursements of counsel to an Indemnified Person, that may
be imposed on, incurred by, or asserted against any Indemnified Person, in any
way relating to or arising out of the Collateral Documents or the transactions
contemplated hereby or any action taken or omitted to be taken by it hereunder
(the “Indemnified Liabilities”); provided, that the Company is not liable to any
Indemnified Person for any portion of such Indemnified Liabilities to the extent
they are found by a final, unappealable decision of a court of competent
jurisdiction to have resulted from such Indemnified Person’s gross negligence or
willful misconduct. If and to the extent that the foregoing indemnification is
for any reason held unenforceable by a final, unappealable decision of a court
of competent jurisdiction, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities that is
permissible under applicable law.

(c) Other Charges. The Company shall indemnify the Secured Party against and
hold it harmless from any and all present and future stamp, transfer,
documentary and other such taxes, levies, fees, assessments and other charges
made by any jurisdiction by reason of the execution, delivery, performance and
enforcement of the Collateral Documents.

SECTION 15. GENDER AND NUMBER. In this Agreement the masculine includes the
feminine and the singular includes the plural and vice versa.

SECTION 16. GOVERNING LAW AND RELATED MATTERS.

THIS AGREEMENT IS GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK), EXCEPT AS REQUIRED BY MANDATORY PROVISIONS OF LAW AND TO
THE EXTENT THE VALIDITY OR PERFECTION OF THE SECURITY INTERESTS HEREUNDER, OR
THE REMEDIES HEREUNDER, IN RESPECT OF ANY COLLATERAL ARE GOVERNED BY THE LAW OF
A JURISDICTION OTHER THAN NEW YORK.

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST THE COMPANY ARISING OUT OF OR RELATING
TO THIS AGREEMENT MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE COUNTY OF NEW YORK, STATE OF NEW YORK, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT THE COMPANY ACCEPTS FOR ITSELF AND IN CONNECTION WITH
ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF
THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS AND
IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION
WITH THIS AGREEMENT. The Company agrees that service of all process in any such
proceeding in any such court may be made by registered or certified mail, return
receipt requested, to the Company at its address set forth in Section 16, such
service being hereby acknowledged by the Company to be sufficient for personal
jurisdiction in any action against the Company in any such court and to be
otherwise effective and binding service in every respect. Nothing herein affects
the right to serve process in any other manner permitted by law or shall limit
the right of the Secured Party to bring proceedings against the Company in the
courts of any other jurisdiction.

THE COMPANY AND THE SECURED PARTY IRREVOCABLY AGREE TO WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION

 

14



--------------------------------------------------------------------------------

BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY DEALINGS BETWEEN THEM
RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT AND THE RELATIONSHIP THAT IS
BEING ESTABLISHED. The scope of this waiver is intended to be all-encompassing
of any and all disputes that may be filed in any court and that relate to the
subject matter of this transaction, including without limitation contract
claims, tort claims, breach of duty claims and all other common law and
statutory claims. The Company and the Secured Party (a) acknowledge that this
waiver is a material inducement to enter into a business relationship, that each
has already relied on this waiver in entering into this relationship, and that
each will continue to rely on this waiver in their related future dealings and
(b) further warrants and represents that each has reviewed this waiver with its
legal counsel and that each knowingly and voluntarily waives its jury trial
rights following consultation with legal counsel. In the event of litigation,
this provision may be filed as a written consent to a trial by the court.

SECTION 17. ENTIRE AGREEMENT; AMENDMENT. This Agreement and the other Collateral
Documents contain the entire agreement of the parties with respect to the
subject matter hereof and may not be amended except by the written agreement of
the Company and the Secured Party.

SECTION 18. SEVERABILITY. Whenever possible, each provision of this Agreement
must be interpreted in such manner as to be effective and valid under all
applicable laws and regulations. If, however, any provision of this Agreement is
prohibited by or invalid under any such law or regulation in any jurisdiction,
it is, as to such jurisdiction, deemed modified to conform to the minimum
requirements of such law or regulation, or, if for any reason it is not deemed
so modified, it is ineffective and invalid only to the extent of such
prohibition or invalidity without affecting the remaining provisions of this
Agreement, or the validity or effectiveness of such provision in any other
jurisdiction.

SECTION 19. COUNTERPARTS. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed is deemed to be an original and all of which taken
together constitute but one and the same agreement.

SECTION 20. CONTINUING SECURITY INTEREST; TRANSFER OF NOTE. This Agreement
creates a continuing security interest in and Lien on the Collateral and
(a) remains in full force and effect until the payment in full of all of the
Secured Obligations, (b) is binding on the Company and its successors and
assigns and (c) inures together with the rights of Secured Party hereunder, to
the benefit of Secured Party and its successors, transferees and assigns, as
agent for and representative of the Secured Party. Without limiting the
generality of the foregoing clause (c), the Secured Party may assign or
otherwise transfer the Note to any other Person in accordance with the terms of
the Note, and such other Person thereupon becomes vested with all the benefits
in respect thereof granted to the Secured Party.

SECTION 21. TERMINATION. Upon payment in full of all Secured Obligations (a) the
Collateral Documents and any and all security interests, Liens or other
encumbrances granted by the Company to the Secured Party, without any further
action by the Company or the Secured Party, automatically terminate and are
released and of no further force and effect, (b) the Secured Party, at the
Company’s expense, shall promptly execute and deliver to the Company such
agreements, releases, satisfactions, documents and instruments reasonably
requested by the Company as are necessary to evidence termination of all
security interests given by the Company to the Secured Party hereunder and
(c) the Secured Party authorizes the Company to file, record and/or deliver all
reasonably requested agreements, releases, satisfactions, instruments, or
documents evidencing the terminations and releases provided for herein and to
file termination statements under the UCC with respect to the Collateral. Upon
the receipt from the Company of written notice of a binding agreement with
respect to a bona fide sale, collaboration, partnering transaction or similar
transaction between the Company and a third party involving the sale or
licensing of one or more Company assets which (i) will result in all Secured
Obligations being paid in full and (ii) is anticipated to close within the ten
day period subsequent to the

 

15



--------------------------------------------------------------------------------

date of delivery of such written notice, all documents and instruments to be
delivered pursuant to clause (b) above shall be delivered by the Collateral
Agent to counsel to the Company within five business days of such written notice
from the Company so as to enable such counsel to the Company to hold, in escrow,
such documents and instruments in its possession pending the closing of such
transaction and payment in full of all Secured Obligations; provided if such
transaction does not close within the ten day period described above, the
Company will cause such documents and instruments so delivered pursuant to this
sentence to be promptly returned to the Secured Party and any releases or
satisfactions so delivered are null and void.

SECTION 22. INTERCREDITOR AGREEMENT GOVERNS. NOTWITHSTANDING ANYTHING HEREIN TO
THE CONTRARY, THE LIENS AND SECURITY INTERESTS GRANTED PURSUANT TO THIS
AGREEMENT AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE SECURED PARTY WITH
RESPECT TO ANY COLLATERAL ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT. IN THE EVENT OF ANY CONFLICT BETWEEN THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT AND THIS AGREEMENT, THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT GOVERNS AND CONTROLS.

[Signature Pages Follow]

 

16



--------------------------------------------------------------------------------

Executed and delivered as of the day and year and at the place first above
written.

 

INSITE VISION INCORPORATED By:  

/s/ Timothy M. Ruane

Name: Timothy M. Ruane Title:   Chief Executive Officer

 

[SIGNATURE PAGE TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

QLT INC. as Secured Party By:  

/s/ Geoffrey Cox

Name: Geoffrey Cox Title: Interim Chief Executive Officer



--------------------------------------------------------------------------------

Exhibit A

INTELLECTUAL PROPERTY SECURITY AGREEMENT

This Intellectual Property Security Agreement is entered into as of June [    ],
2015, is between QLT Inc. (the “Secured Party”) and InSite Vision Incorporated,
a Delaware corporation (the “Grantor”).

RECITALS

A. Pursuant to the Secured Note dated as of June [    ], 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Note”),
between the Grantor and QLT Inc., the Secured Party will extend credit to the
Grantor from time to time as described therein. Capitalized terms used herein
are used as defined in the Security Agreement dated as of June [    ], 2015 (the
“Security Agreement”), between the Grantor and the Secured Party unless
otherwise noted. To secure its obligations under the Note and any other
Collateral Documents, the Grantor desires to grant to the Secured Party, a
security interest in certain copyrights, trademarks, patents and patent
applications.

B. Pursuant to the terms of the Security Agreement, the Grantor has granted to
the Secured Party a security interest in all of the Grantor’s right, title and
interest, whether presently existing or hereafter acquired, in, to and under all
of the Collateral.

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound, as collateral security for the
prompt and complete payment when due of its obligations under the Note, the
Grantor hereby represents, warrants, covenants and agrees as follows:

AGREEMENT

To secure its obligations under the Note, the Grantor grants and pledges to the
Secured Party a security interest in all of the Grantor’s right, title and
interest in, to and under its Intellectual Property Collateral, including
without limitation those copyrights, patents and patent applications, and
trademarks listed on Exhibits A, B and C hereto, and including without
limitation all proceeds thereof (such as, by way of example but not by way of
limitation, license royalties and proceeds of infringement suits), the right to
sue for past, present and future infringements, all rights corresponding thereto
throughout the world and all re-issues, divisions continuations, renewals,
extensions and continuations-in-part thereof.

This security interest is granted in conjunction with the security interest
granted to the Secured Party under the Security Agreement. The rights and
remedies of Secured Party with respect to the security interest granted hereby
are in addition to those set forth in the Security Agreement, the Note and other
Collateral Documents, and those which are now or hereafter available to the
Secured Party as a matter of law or equity. Each right, power and remedy of
Secured Party provided for herein or in the Security Agreement, the other
Collateral Documents or the Note, or now or hereafter existing at law or in
equity, shall be cumulative and concurrent and shall be in addition to every
right, power or remedy provided for herein and the exercise by Secured Party of
any one or more of the rights, powers or remedies provided for in this
Intellectual Property Security Agreement, the Security Agreement, the Note or
other Collateral Documents, or now or hereafter existing at law or in equity,
shall not preclude the simultaneous or later exercise by any person of any or
all other rights, powers or remedies. This Intellectual Property Security
Agreement shall constitute a Collateral Document as defined under the Security
Agreement.

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Intellectual Property Security
Agreement to be duly executed by its officers thereunto duly authorized as of
the first date written above.

GRANTOR: InSite Vision Incorporated

 

Address of Grantor: InSite Vision Incorporated InSite Vision Incorporated 965
Atlantic Avenue By:

 

Alameda, California 94501 Attn: Timothy M. Ruane Title:

 

SECURED PARTY: QLT INC. Address of Secured Party: QLT INC. QLT Inc. 887 Great
Northern Way, Suite 250 By:

 

Vancouver, BC V5T 4T5 Canada Title:  

 

Attention: Glen Ibbott, Interim Chief Financial

Officer

Facsimile No.: (604) 873-0816

 

With a copies to:

 

QLT Inc.

887 Great Northern Way, Suite 250

Vancouver, BC V5T 4T5

Canada

Attention: Dori Assaly, Vice President Legal

Affairs

Facsimile No.: (604) 873-081

 

and

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attention: Ray Gietz

Facsimile: 212-310-8702

 

20